
	

113 HR 4372 IH: Targeted Lethal Force Transparency Act
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4372
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Schiff (for himself and Mr. Jones) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the President to make publicly available an annual report on the use of targeted lethal
			 force by remotely-piloted aircraft.
	
	
		1.Short titleThis Act may be cited as the Targeted Lethal Force Transparency Act.
		2.Unclassified annual report on the use of targeted lethal force by remotely-piloted aircraft
			(a)Requirement for annual reportFor each calendar year, the President shall prepare and make public an annual report on the use of
			 targeted lethal force by remotely-piloted aircraft. Except as provided
			 under subsections (b) and (c), each such report shall include each of the
			 following for the year covered by the report:
				(1)The total number of combatants killed or injured during the year by the use of targeted lethal
			 force outside the United States by remotely-piloted aircraft.
				(2)The total number of civilians killed or injured during the year by the use of targeted lethal force
			 outside the United States by remotely-piloted aircraft.
				(3)The total number of persons killed or injured during the year by the use of targeted lethal force
			 outside the United States by remotely-piloted aircraft who are not
			 included in the totals reported under paragraph (1) or (2).
				(4)The definitions of the terms combatant and civilian used for purposes of such report.
				(b)ExceptionA report required by subsection (a) shall not include—
				(1)any use of targeted lethal force in Afghanistan prior to the end of combat operations by the United
			 States; or
				(2)any use of targeted lethal force in a foreign country described by a future declaration of war or
			 authorization for the use of military force.
				(c)First reportThe first report submitted under subsection (a) after the date of the enactment of this Act shall
			 include the information described in paragraphs (1) through (4) of such
			 subsection for the six calendar years preceding the calendar year during
			 which the report is submitted.
			(d)Targeted lethal force definedIn this section, the term targeted lethal force means the act of directing lethal force at a particular person or group with the specific intent
			 of killing those persons.
			
